COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 Linda S. Restrepo and Carlos E. Restrepo,        '
 d/b/a Collectively RDI Global Services and                       No. 08-13-00183-CV
 R & D International,                             '
                                                                    Appeal from the
                              Appellants,         '
                                                               County Court at Law No 5
 v.                                               '
                                                                of El Paso County, Texas
                                                  '
 Alliance Riggers & Constructors, Ltd.,
                                                  '              (TC# 2012DCV04523)
                             Appellee.


                                             ORDER

       Pending before the Court is a motion filed by Appellee, Alliance Riggers & Constructors,

Ltd., to lift the stay order or grant a protective order. On July 17, 2013, the Court granted

Appellants’ motion for a stay and ordered that the trial court stay all proceedings in the case below.

Alliance Riggers asserts in its motion that Appellants have continued to engage in discovery

following the entry of the stay order. Appellants state in their response that they intended to

request a stay of only the commencement of a trial pursuant to Section 51.014(b) of the Texas Civil

Practice and Remedies Code. Section 51.014 provides that an interlocutory appeal of an order

granting or denying a special appearance stays the commencement of a trial pending resolution of

the appeal. See TEX.CIV.PRAC. & REM.CODE ANN. §51.014(a)(7), (b)(West Supp. 2012). An

appeal of such an order does not result in an automatic stay of all proceedings in the case.

TEX.CIV.PRAC. & REM.CODE ANN. §51.014(b).

                                                  1
       Given the parties’ objections to a stay of all proceedings in the case below, the Court finds

it necessary to modify the stay previously entered in this case. We therefore GRANT Alliance

Riggers’ motion in part and lift the stay insofar as it stayed all proceedings in the case below.

Pursuant to Section 51.014(b), it is ORDERED that the commencement of any trial in the case

below is stayed pending resolution of this appeal. TEX.CIV.PRAC. & REM.CODE ANN. §51.014(b).

The Court DENIES Alliance Riggers’ motion for a protective order.

       IT IS SO ORDERED this 17th day of September, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, not participating)




                                                  2